Citation Nr: 1711945	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  09-18 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for migraine headaches on an extraschedular basis. 

2.  Entitlement to an earlier effective date prior to September 20, 2010 for the award of a total disability rating based on individual unemployability (TDIU). 

3.  Entitlement to an earlier effective date prior to September 20, 2010 for the award of Chapter 35 Dependents' Educational Assistance (DEA).  

4.  Entitlement to service connection for hypertension.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to August 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 1969, August 2008, and May 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia (for the December 1969 and May 2012 rating decisions) and Huntington, West Virginia (for the August 2008 rating decision).  

In the December 1969 rating decision, the RO, in pertinent part, denied service connection for hypertension.  In the August 2008 rating decision, the RO increased the Veteran's migraine headaches disability rating from 30 to 50 percent, effective October 19, 2007.  In the May 2012 rating decision, the RO, in pertinent part, awarded TDIU as well as DEA benefits, both effective September 20, 2010.  

With regard to the hypertension claim, the Board observes that, after the Veteran was notified of the December 1969 rating decision, he perfected an appeal as to the issue of entitlement to service connection for hypertension.  In July 1970, the Board remanded the issue for additional development.  Subsequently, in May 2002 and October 2009 rating decisions, the RO erroneously readjudicated the Veteran's service connection claim for hypertension as a petition to reopen the service connection claim.  There is no indication that he had withdrawn the appeal as to the hypertension claim since the July 1970 Board remand.  Therefore, insofar as the issue of entitlement to service connection for hypertension was already in appellate status at the time of the RO's May 2002 and October 2009 rating decisions, the RO's adjudicatory action reflected in those decisions is rendered moot.  Accordingly, the claim of service connection for hypertension must be considered as being on appeal from the December 1969 rating decision.

In September 2012, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

In November 2012, the Board denied a rating in excess of 50 percent for migraine headaches on schedular basis, and remanded the issue of entitlement to an increased rating for migraine headaches on an extraschedular basis, for referral to the Director of Compensation and Pension Service.  In that decision, the Board also remanded earlier effective claims for TDIU and DEA benefits for further development. 

In October 2015, the Board remanded the case for additional development. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).



Migraine Headaches 

The Veteran contends a rating in excess of 50 percent on an extraschedular basis is warranted for his migraine headaches.  See May 2009 substantive appeal (via VA Form 9).  Specifically, he argues that the severity and frequency of his migraine headaches, "along with the side effects of the medication prescribed for the headaches," are not contemplated in the current schedular rating criteria.  See October 2008 notice of disagreement.  

A January 2008 VA treatment note indicates that the Veteran "could not tolerate the side effects of Topamax anymore."  He complained of "experiencing blurred vision and pain in his eyes."  

A February 2008 VA treatment note reflects the Veteran's complaints of "side effects" of medication he was prescribed for his headaches, although "despite the side effects . . . [the medication] has helped his headaches."  

An October 2008 VA treatment note documents the Veteran report that because of "the medication . . . for his headaches . . .  he can no longer work the job he was doing because of the side effects."

In an October 2008 statement, the Veteran attested to "really blurry vision" and "loss of balance when [he takes] the medication for the migraine," which caused him to "fall . . . several times and two of those times were when [he] was coming down the steps."  

In the October 2008 notice of disagreement, the Veteran requested an increased rating for his migraine headaches based on the "severity, frequency and the incapacitating effect of the headaches along with the side effects of the medication prescribed for the headaches." 

In a January 2009 statement, the Veteran wrote that his "vision [was] affected by blind spots and sensitivity."  His headaches "disrupt[ed] [his] home, work, and family." 

In a February 2011 statement, the Veteran wrote that "the migraine has moved to a whole new level" because he could not "hold his head up long enough to put on clothes" and "most of the time [he could not] function at all." 

In a March 2012 statement, the Veteran reported "temporary loss of [his] vision" due to his service-connected migraine headaches. 

In November 2012, the Board referred the claim to the Director of Compensation and Pension Service (Director) for consideration of an extraschedular rating for the Veteran's migraine headaches under the provisions of 38 C.F.R. § 3.321 (b)(1)

In a June 2013 decision, the Director found that the Veteran was not entitled to an increased evaluation for his migraine headaches on an extraschedular basis.  The Director determined that the Veteran's migraine headaches symptoms, including "occasional nausea, vomiting, photophobia, and phonophobia," were contemplated in the schedular rating criteria, given that he was already granted TDIU and had "numerous other service-connected and non-service-connected disabilities."  However, the June 2013 decision does not discuss the side effects of and/or complications from the medications taken for the Veteran's migraine headaches, which are not specifically addressed in the applicable schedular rating criteria.  See 38 C.F.R. § 4.125a, Diagnostic Code 8100. 

In Kuppamala v. McDonald, 27 Vet. App. 447, 455 (2015), the United States Court of Appeals for Veterans Claims (Court) has held that, "to allow for a proper review, the Board must have before it an actual decision [by the Director] complete with a statement of reasons and bases," underscoring that "[a]n inaccurate or incomplete decision from the Director frustrates that review."     

In the present case, the Director's June 2013 decision does not discuss the Veteran's reported side effects and/or complications arising from his medications for migraine headaches, which are not specifically addressed in the schedular rating criteria, but are part of his complete disability picture.  Thus, the Board must return the Director's June 2013 decision to ensure that his determination is based on a full and complete review of the evidentiary record. 

TDIU 

With regard to the TDIU claim, the Veteran seeks an earlier effective date prior to September 20, 2010 for the award of a TDIU.  Currently, he does not meet the percentage requirements for a schedular TDIU prior to September 20, 2010.  However, as resolution of the increased rating claim based on an extraschedular consideration being developed could, potentially, result in eligibility for a schedular TDIU prior to September 20, 2010, these matters are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue). Therefore, the TDIU claim is deferred pending the outcome of the increased rating claim based on an extraschedular consideration.    

DEA

With regard to the DEA claim, the Veteran also seeks an earlier effective date prior to September 20, 2010 for the award of DEA benefits.  In the instant case, resolution of the extraschedular rating claim would impact both earlier effective date claims, as a grant of an increased rating for migraine headaches would affect the Veteran's potential date of entitlement for a TDIU, and accordingly, DEA benefits.  Therefore, the earlier effective date claim for DEA benefits is inextricably intertwined with the other matters that are currently being remanded.  Harris, 2 Vet. App. at 183.  As such, the Board will defer further action until the requested development in the REMAND has been completed.  






Hypertension

The Veteran has generally claimed that his hypertension was caused or aggravated by service.  

While his enlistment examination is not of record, an April 14, 1969 service treatment record documents the Veteran's blood pressure as 150/88.  On April 15, 1969, his blood pressure was measured as 152/80.  An April 16, 1969 service treatment record shows a blood pressure reading of 138/80, as well as the Veteran's "undocumented history of hypertension in civilian life."  A July 11, 1969 consultation report documents that he was "known to be hypertensive in civilian life and at the time of induction" and that his blood pressure was found to be elevated during basic training in service.  Impressions of hypertension and frontal headaches "probably secondary to [hypertension]" were provided at this time.  

On July 17, 1969, the Veteran's blood pressure was 150/80.  On July 24, 1969, his blood pressure was documented as 160/80.  The treating physician noted increased blood pressure "for the last three years."  The Veteran was "suspended from training pending Medical Board."  A July 25, 1969 service treatment record notes blood pressure of 130/90.  A July 28, 1969 Medical Board Proceeding record notes the Veteran's report that "his blood pressure was elevated 3 years ago on an employment physical."  His blood pressure was 144/90 at the time.  In a July 30, 1969 Medical Board Proceeding record, the Medical Board noted a diagnosis of high blood pressure and recommended that the Veteran "return to duty for separation by reason of erroneous induction."

The Board observes that every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).  In July 2003, the VA General Counsel issued a precedent opinion holding that to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show, by clear and unmistakable evidence, (1) that the disease or injury existed prior to service; and (2) that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Also, a preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is clear and unmistakable evidence that the increase in disability is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

To date, there is no medical opinion on record addressing the referenced service treatment records documenting the Veteran's elevated blood pressure during service.  Under these circumstances, a remand is necessary in order to afford the Veteran a VA examination to determine whether his hypertension was caused or aggravated by a disease or injury in service, to specifically include whether the disorder pre-existed his service and was aggravated by service.  

As noted, the July 11, 1969 consultation report documents that the Veteran was "known to be hypertensive . . . at the time of induction"; yet the record does not contain an induction examination report.  Given the need to remand for a VA examination, the AOJ should undertake appropriate action to obtain the Veteran's enlistment examination report, if any, and if it is not available, the AOJ should make a formal finding of unavailability and notify the Veteran as to the steps that were taken to obtain it and an explanation as to the reason(s) it is unavailable.  

Further, the AOJ should provide the Veteran with the Veterans Claims Assistance Act (VCAA) notice requirement for a service connection claim for hypertension.  
While on remand, the AOJ should associate any updated VA treatment records with the Veteran's claims file and request that he identify any outstanding private treatment records referable to such claims.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran a proper VCAA notice informing him of the evidence and information necessary to substantiate his claim for service connection for hypertension.  Also provide notice for issues as delineated in Dingess v. Nicholson, 19 Vet. App. 473 (2006), e.g., as to potential service connection downstream issues such as disability rating and effective date. 

2.  Provide the Veteran with an opportunity to identify any outstanding private or VA treatment records relevant to his claims.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained. 

3.  Make an attempt to obtain any outstanding service treatment records, specifically the Veteran's enlistment examination.  All reasonable attempts should be made to obtain such records.  

4. Schedule the Veteran for a VA examination to determine whether his hypertension was caused or aggravated by a disease or injury in service.  The claims file must be made available to the examiner for review and the examiner must state in the examination report that the claims file has been reviewed.  All indicated tests should be performed.    

(A)  If hypertension was noted on entrance examination (if obtained), the examiner is asked to opine as to whether the disorder increased in severity in service.  

If so, the examiner is asked to opine as to whether there is clear and unmistakable evidence that such increase in severity is due to the natural progress of the condition. 

(B)  If hypertension was not noted on entrance examination OR the entrance examination report is not of record, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the disorder pre-existed service. 

(i)  If there is clear and unmistakable evidence that hypertension pre-existed service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing disorder did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service.  

(ii)  If there is no clear and unmistakable evidence that hypertension pre-existed service, then the examiner is asked whether it is at least as likely as not that hypertension is directly related to service.  

In offering the requested opinions, the examiner's attention is specifically directed to the above-referenced service treatment records noting the Veteran's elevated blood pressures during service, as well as documented history of hypertension existing prior to service. 

A complete rationale should be given for all opinions and conclusions expressed.  

5.  After obtaining all outstanding records, the AOJ must refer the Veteran's claim for consideration of an extraschedular evaluation for migraine headaches to the Under Secretary of Benefits or Director of Compensation and Pension, pursuant to 38 C.F.R. § 3.321 (b)(1).  

The determination must consider the evidence concerning the reported side effects and/or complications from the Veteran's medications for migraine headaches, which are not specifically addressed in the schedular criteria. 

6.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



